—Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant appeals from a judgment of County Court, entered October 21, 1988, convicting him of two counts each of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (Penal Law § 260.10 [1]). Defendant contends that he was deprived of his right to be present during the Sandoval conference, in violation of the rule announced in People v Dokes (79 NY2d 656 [1992]), which rule applies retroactively to all cases on direct appeal (see, People v Favor, 82 NY2d 254, 266-267, rearg denied 83 NY2d 801).
The People concede that defendant was absent from the in-chambers Sandoval conference and that the Sandoval ruling was adverse to defendant. Because defendant’s presence at the Sandoval conference would not have been superfluous, the judgment of conviction must be reversed and a new trial granted (see, People v Matthews, 256 AD2d 1097; People v Stokes, 254 AD2d 793, lv denied 92 NY2d 1054). (Appeal from Judgment of Oneida County Court, Murad, J. — Sexual Abuse, 1st Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., and Balio, JJ.